                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

           Plaintiff,

v.                                          Case No. 18 CR 154

VAN L. MAYES,

           Defendant.

 MEMORANDUM IN SUPPORT OF MOTION TO COMPEL UNDREDACTED DISCOVERY


      The discovery in the instant matter reveals that a broad range

of   investigative    techniques     were    employed     in   this   case.   A

significant portion of the government’s case has been memorialized

through   investigative    reports    of     interviews    with   cooperating

witnesses,   informants,     and     alleged      co-conspirators.       These

individuals have provided observations, conclusions, and opinions

regarding the defendant’s involvement in the alleged conduct, as

well as, the circumstances which gave rise to his participation.

While some of the individuals do not claim to have made direct

observations, they nevertheless have offered conclusions regarding

the genesis of the conspiracy and acts by the defendant which

establish a motive. It is also reasonable to assume that these

statements will be introduced by the government to place the

defendant’s actions in context of the conspiratorial events.

      The statements of the witnesses are redacted beyond the

identity of the declarant. Often, the discovery is masked by a

black-out process, to the extent that it cannot be determined with

                                      1



     Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 1 of 6 Document 72
whom the conversation has transpired. Often, the location in which

certain conspiratorial events are claimed to have occurred are also

obliterated.

     The redactions are far too numerous than can be individually

listed in the instant memorandum. Accordingly, a representative

sample is provided to the court to demonstrate how the redactions

prevent    the    defendant      from    having       meaningful    access      to    the

discovery. The black-outs preclude the defendant from effectively

conducting an investigation of the declarant, the contents of his
or her statement, and to further investigate whether there is

corroboration or lack of corroboration to the statement. Without an

ability to       review   the    reports       in   an   unredacted     fashion,      the

defendant has no means to test the credibility of the declarant or

to determine whether the substantive statements are verifiable.

Furthermore, the defendant is precluded from conducting follow up

investigation to determine whether other witnesses were present

during    the    individual’s      observations          or   whether   there        is   a

divergence of opinion with respect to any substantive claim or
allegation.      In   short,    the     defendant        cannot   engage   in   normal

investigatory efforts without obtaining unredacted discovery.

     The    government         obtained    a        protective     order   based          on

allegations which were in a sealed application. In the superseding

indictment and the discovery, the government claims that the

defendant has engaged in some form of witness intimidation. While

Mr. Mayes adamantly denies that he engaged in any such conduct the

government’s concern is understandable. As such, the following is


                                           2



     Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 2 of 6 Document 72
proposed as a means by which to address both the needs of the

defendant and the considerations of the prosecution.

      Courts, in criminal and civil jurisdiction, have a multitude

of tools by which to ensure that an individual’s privacy, as well

as, commercial and national security interests are protected. In

the civil venue, a court may utilize any of the methods enumerated

in Fed.R.Civ.P. Rule 26(b)(4)(B). In criminal cases, a court may

ensure that limitations are appropriately applied for discovery

matters via F.R.Crim.P. Rule 16(d)(1). In both forms of litigation,
courts have considerable discretion to regulate discovery when

“good cause” is shown. U.S. v. Panas, 738 F.2d 278, 286 (8th Cir.

1984) and Layne Christensen Co. v. Purolite Co., 271 F.R.D. 240

(U.S.D.C., D. Kansas 2010).

      The terms and limitations of a “protective order” are case

specific. The options in F.R.Civ.P. Rule 26(c) permits limitations

on   discovery    in   order   to   protect     a   party   from   annoyance,

embarrassment, oppression, undue burden or expense, or to prevent

information from being revealed to an individual. F.R.Crim.P. Rule
16(d) permits the issuance of such an order to prevent harm to

others; the danger of perjury; witness intimidation; the protection

of national security information; and protection against economic

reprisal.

      Various    courts,   throughout     the   country,    have   engaged   in

creative means by which to ensure that these interests are not

compromised, one of which has been euphemistically referred to as

Attorney Eyes Only (AEO). By this process, the court’s order


                                      3



     Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 3 of 6 Document 72
proscribes dissemination of the protected information from an

individual or category of persons. One well reasoned example of

“AEO” can be found in In re the City of New York v. The City of New

York, 607 F.3d 923, 935-36 (2nd Cir. 2010). This decision notes

that: “The disclosure of confidential information on an ‘attorneys’

eyes only’ basis is a routine feature of civil litigation involving

trade secrets.” The City of New York at 935. The court noted that,

“the purpose of this form of limited disclosure is to prevent a

party from viewing the sensitive information while nevertheless
allowing the parties lawyers to litigate on the basis of that

information. Id. at 936. In Layne, the court approved a two tier

protective   order,   limiting    a   portion   to   that   designated   as

“confidential” and the second tier as “attorney’s eyes only” or

“highly   confidential”.   In    endorsing   this    process,   this   court

stated:

     “A two tier protective order that allows the parties in
     good faith to designate certain limited material as
     ‘attorneys eyes only’ constitutes a practical and cost-
     effective way to protect their respective interests in
     their most sensitive information from a competitor, while
     complying with their obligations for discovery.” Layne at
     247.

     The Second Circuit Court of Appeals considered the propriety

of a protective order which permitted disclosure of discovery to

counsel only. In In re Terrorist Bombings of U.S. Embassies in East

Africa, 552 F.3d 93 (2nd Cir. 2008), the defendant challenged the

application of the “Classified Information Procedures Act” (CIPA).

He argued that restrictions placed on disclosure compromised his

Sixth Amendment right to counsel and confrontation. The Circuit


                                      4



     Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 4 of 6 Document 72
Court noted that CIPA established a management procedure for cases

involving classified information which harmonized the right to

obtain and present exculpatory material with the government’s need

to protect against disclosure when national security was impacted.

Id. at 116.

     In Embassies, The district court had entered a protective

order precluding anyone who had not first been granted security

clearance to access the information. The defendant’s counsel was

granted such access. The defendant was not permitted access. The
court concluded that CIPA was analogous to Rule 16(d), in that an

informed decision which configured a protective order was left to

the sound discretion of the court. Id. at 122. The court determined

that CIPA, under the Rule 16(d) construction theory, allowed the

court to   effectively    enter   an       “eyes   only”   limitation   on   the

dissemination of discovery. While this matter interpreted the

court’s inherent authority under CIPA, it’s holding is instructive

for how the district court can resolve the redaction issues in the

instant matter.
     It is therefore respectfully requested that the court direct

the government to provide an unredacted version of the discovery.

Alternatively,    for    those    witnesses        whose    identity    and/or

substantive information remains a safety concern, it is requested

that the court direct the government to provide a redacted version

pursuant to an “AEO”, (Attorney’s Eyes Only), limitation.

     Dated at Milwaukee, Wisconsin, this 21st day of May, 2020.


                                  Respectfully submitted,

                                       5



     Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 5 of 6 Document 72
                             /s/   Robert G. LeBell

                             Robert G. LeBell, SBN: 01015710
                             Attorney for Defendant
                             1223 N. Prospect Avenue
                             Milwaukee, WI 53202
                             (414) 276-1233
                             Fax: (414) 239-8565
                             dorbell@ldm-law.com




                               6



Case 2:18-cr-00154-PP-WED Filed 05/21/20 Page 6 of 6 Document 72
